Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 1 of 15 PageID #: 1819




                                   EXHIBIT J
                                       TO
                 PLAINTIFF’S REPLY IN SUPPORT OF 72(a)


     Developments in Third-Party Subpoenas Subject of Extension of Discovery
Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 2 of 15 PageID #: 1820




                                  EXHIBIT J-1


                       August 14, 2018 E-Mail to Eidelman
            Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 3 of 15 PageID #: 1821

         Subject: Barger v. First Data
         From: Grant Barger <barger.grant@gmail.com>
         Date: 8/14/2018 8:55 PM
         To: gary.eidelman@saul.com
         CC: shawn@shearerlaw.pro

         Mr. Eidelman,
         Steve Barger's a orney has no ﬁed me that you may wish to depose me in the case Barger v. First
         Data. I understand that the window for deposi ons for this case ends on August 31st. While this
         seems like very short no ce I am a emp ng to rearrange my schedule to free up me to speak to you
         beginning at 11 am on August 17th in Birmingham.
         I have a lawyer here in Birmingham. If this happens I would expect to be able to to meet you at his
         oﬃce for the event. I am in the process of conﬁrming his availability. Given the short me frame I
         cannot promise anything. I can tell, you I am only going to be available to you in Birmingham.
         In the mean me, please contact me using this email address. If August 17th works for you, I will then
         do my best to ﬁrm up the date and loca on.

         Grant Barger+




1 of 1
Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 4 of 15 PageID #: 1822




                                  EXHIBIT J-2


                      September 11, 2018 E-Mail to Eidelman
            Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 5 of 15 PageID #: 1823

         Subject: Joe
         From: Grant Barger <barger.grant@gmail.com>
         Date: 9/11/2018 9:10 PM
         To: gary.eidelman@saul.com
         CC: shawn@shearerlaw.pro

         Mr. Eidelman,
         I contacted you by email on August 14th after I found out that you wanted to speak to me about a former
         contractor of mine, Steve Barger. I understand that you are Joe Plumeri’s lawyer.
         I think you must have misunderstood my email because I received court papers that say you want to talk to
         me on September 17th. I never said I was available on September 17th. I said I was available on August
         17th. You never confirmed any date or contacted me using the email I provided you. Instead, at 7:30 at night
         on Saturday September 8th (23 days later), you sent me these court papers full of demands that I have no
         Idea why you want or what they have to do with Steve Barger and Joe Plumeri.

         I’ve known Joe for over thirty years. If you wanted to ask me questions about Joe, why not just use my email
         and ask? Why the cloak and dagger drama of demanding a bunch of papers that I never agreed to give? I
         don’t get it.

         I am sorry if you thought I meant September 17th, I thought I made myself pretty clear in the email that it
         was August 17th. Why let three weeks go by and not bother to email me and ask if I’m available? That
         makes no sense. I gave you my email for a reason.

         Obviously, I am not going to give you any papers, again, why the high drama?
         You have my email. You chose instead to send me court papers and give me three days to get you my
         private papers? Why?

         I need a few days to get my head around this. You clearly misunderstood what I told you. I said August 17th.
         I have no idea why you decided to burden me at the last minute, why not just communicate like a normal
         business person. I gave you my email so you would use it.

         Even though you didn’t give me the respect of a fast reply or ever tell me you were coming, I am giving you
         the courtesy of a fast reply. September 17th is less than a week away. You have had my email for nearly four
         weeks. I am not available to you on that day and will let you know what I decide about my legal options by
         the end of this week.

         Grant Barger




1 of 1
Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 6 of 15 PageID #: 1824




                                  EXHIBIT J-3


                    September 11, 2018 E-Mail from Eidelman
            Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 7 of 15 PageID #: 1825

         Subject: RE: Joe
         From: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         Date: 9/11/2018 9:44 PM
         To: 'Grant Barger' <barger.grant@gmail.com>
         CC: "shawn@shearerlaw.pro" <shawn@shearerlaw.pro>, "Kennedy, Lindsey C."
         <Lindsey.Kennedy@saul.com>, "Cooper, Gillian A." <Gillian.Cooper@saul.com>


         Mr. Barger:

         This will acknowledge receipt of your email.

         My Firm represents Defendants First Data Corpora on, Frank Bisignano, Dan Charron, Tony Marino, Karen
         Whalen and Rhonda Johnson who your father sued in the United States District Court for the Eastern
         District of New York as indicated on the deposi on no ce and subpoena. I don’t know who has given you
         the idea that I am Joe Plumeri’s lawyer. Mr. Plumeri is not a party in this case.

         Your father tes ﬁed at his deposi on about work he apparently did on behalf of Barger Consul ng prior to
         joining First Data. Judge Bloom, the Magistrate Judge assigned to this case, has extended the discovery
         period in your father’s case to allow us to take addi onal deposi ons as a result of his tes mony, including
         your deposi on and that of your company Barger Consul ng LLC. You and your company have been served
         with a subpoena pursuant to Rule 45 of the Federal Rules of Civil Procedure compelling you to a end a
         deposi on on September 17, 2018 in Birmingham. I understand that you and Barger Consul ng were served
         on September 8, 2018. We scheduled the deposi ons for the same me to minimize the inconvenience. I do
         not expect the deposi ons to take that long. If September 17 is not convenient, I am willing to discuss
         alterna ve dates but that needs to happen ASAP given that discovery closes on September 28, 2018.

         Please contact me tomorrow to discuss. If you have legal counsel and would like me to speak with them
         instead, please advise. Thank you for your me and coopera on.

                                         Gary B. Eidelman
                                         SAUL EWING ARNSTEIN & LEHR LLP
                                         500 E. Pra Street
                                         Suite 900 | Bal more, MD 21202-3133
                                         Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832
                                         Gary.Eidelman@saul.com | www.saul.com




         Follow our blog, WISE: Workplace Ini a ves and Strategies for Employers, here



         From: Grant Barger [mailto:barger.grant@gmail.com]
         Sent: Tuesday, September 11, 2018 10:10 PM
         To: Eidelman, Gary B.
         Cc: shawn@shearerlaw.pro
         Subject: Joe




1 of 2
             Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 8 of 15 PageID #: 1826
         **EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
         responding or clicking links/attachments.



         Mr. Eidelman,
         I contacted you by email on August 14th after I found out that you wanted to speak to me about a former
         contractor of mine, Steve Barger. I understand that you are Joe Plumeri’s lawyer.
         I think you must have misunderstood my email because I received court papers that say you want to talk to
         me on September 17th. I never said I was available on September 17th. I said I was available on August
         17th. You never confirmed any date or contacted me using the email I provided you. Instead, at 7:30 at night
         on Saturday September 8th (23 days later), you sent me these court papers full of demands that I have no
         Idea why you want or what they have to do with Steve Barger and Joe Plumeri.

         I’ve known Joe for over thirty years. If you wanted to ask me questions about Joe, why not just use my email
         and ask? Why the cloak and dagger drama of demanding a bunch of papers that I never agreed to give? I
         don’t get it.

         I am sorry if you thought I meant September 17th, I thought I made myself pretty clear in the email that it
         was August 17th. Why let three weeks go by and not bother to email me and ask if I’m available? That
         makes no sense. I gave you my email for a reason.

         Obviously, I am not going to give you any papers, again, why the high drama?
         You have my email. You chose instead to send me court papers and give me three days to get you my
         private papers? Why?

         I need a few days to get my head around this. You clearly misunderstood what I told you. I said August 17th.
         I have no idea why you decided to burden me at the last minute, why not just communicate like a normal
         business person. I gave you my email so you would use it.

         Even though you didn’t give me the respect of a fast reply or ever tell me you were coming, I am giving you
         the courtesy of a fast reply. September 17th is less than a week away. You have had my email for nearly four
         weeks. I am not available to you on that day and will let you know what I decide about my legal options by
         the end of this week.

         Grant Barger


         "Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:
         +~~~~~~~~~~~~~~~~~~~~~~~+
         This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the
         intended recipient (even if the e-mail address is yours), you may not use, copy, or retransmit it. If you have received this by
         mistake please notify us by return e-mail, then delete.
         +~~~~~~~~~~~~~~~~~~~~~~~~+




2 of 2
Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 9 of 15 PageID #: 1827




                                  EXHIBIT J-4


                      September 14, 2018 E-Mail to Eidelman
           Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 10 of 15 PageID #: 1828

         Subject: Alabama Protec ve Order
         From: Grant Barger <barger.grant@gmail.com>
         Date: 9/14/2018 5:33 PM
         To: "Gary B. Eidelman" <gary.eidelman@saul.com>, Shawn Shearer <shawn@shearerlaw.pro>


         As I promised I am contac ng you by weeks end to inform you of my decisions regarding my legal
         op ons. As you know, I ﬁled a request for a protec ve order and a mo on to quash here in Alabama
         in front of Judge Bowdre. I do not have the extra resources for a lawyer at present. So I am going to
         con nue to communicate with you directly.
         Please use this email to contact me. Please do not send any more strangers to my home. If you want
         something from me, a direct approach is best. While we are adversaries in this ma er, it is not my
         style to inten onally humiliate or embarrass another person. For any reason. When I ﬁled my mo on
         on Thursday I did not know exactly what to write in the upper le -hand box because there was no
         case number in Alabama at the me. I ﬁlled the box out to the best of my ability. Because you sent me
         the subpoena, I assumed I should direct the mo on to you. As soon as I le I realized that what I
         wrote made it look like I was suing you and your ﬁrm. I immediately did some extra work and then
         gave the court a replacement for that page later on Thursday. The clerk accepted my replacement
         page.
         I just wanted to apologize for giving the public impression that you are being sued. I know I wouldn’t
         like it if someone did that to me. It was never my inten on to embarrass you or give the wrong
         impression. I ﬁxed it as soon as I realized that it looked wrong. And the clerk accepted my correc on.
         I am very confused about why I received these demands from New York in such a hos le manner. I
         prefer a calm diploma c approach to life. I will treat you with respect and ask you do the same for
         me.
         Please help me understand exactly what you’re looking for here. I’d also like to know why Joe was
         men oned in your court ﬁling but not part of the papers I got on Saturday.

         Thank You

         Grant Barger




1 of 1
Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 11 of 15 PageID #: 1829




                                  EXHIBIT J-5


                      September 25, 2018 E-Mail to Eidelman
            Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 12 of 15 PageID #: 1830

         Subject: Re: Obliga on to Meet and Confer - IN Barger v. First Data
         From: Grant Barger <barger.grant@gmail.com>
         Date: 9/27/2018 4:14 PM
         To: "Gary B. Eidelman" <Gary.Eidelman@saul.com>
         CC: Shawn Shearer <shawn@shearerlaw.pro>, tumbach@starneslaw.com, David Zeitlin
         <david@zeitlinlawﬁrm.com>, Gillian.Cooper@saul.com

         Mr. Eidelman,


         I know that I am not a lawyer. I have read that you are considered by your firm, Saul Ewing, to be the “co-chair” of
         the firm’s Employment Division. To the public viewer, that title appears to have some kind of weight behind it.
         Given my understanding of how other organizations operate, I will assume that your elevated status within your
         firm means that you have authority in your field and that other, younger lawyers look to you as an example and
         mentor in many respects.


         I have taken time from my own job to educate myself as much as I can about this process because I do not have
         extra resources to hire a lawyer for this matter at present. One thing that is quite easy for me to understand is
         that:


         1) I have every right to file and try to protect myself from your subpoena(s) since you never responded to my offer
         to try to find a time for Phil and myself to possibly meet with you at the office of a lawyer I have in Birmingham
         who assists me on other matters. I have attempted, from August 11th forward, to “meet and confer” with you and
         avoid unnecessary use of the Court’s valuable time. You had a deadline of August 31st in your New York case,
         and I made every
         attempt to help you meet that deadline.


         2) You filed a document with the Court in New York saying that you needed “more time” to get testimony from Phil
         and me. You also told that Court that the reason you needed more time was a direct result of matters involving
         Joe Plumeri and me. I told you that I have known Joe Plumeri since 1983. I asked you several times to tell me
         what it is that you want to know from me about Joe – you have never answered me.


         3) Even though you got time extended in New York by telling them that you need information from me about Joe,
         nothing in the subpoena(s) you sent to my house mentions Joe. I have continuously asked you to just be direct.
         Instead, you sent me a bunch of demands to get information about my current clients. Did you tell the Judge in
         New York that you wanted my client list for an FMLA/ADA case involving a former contractor I used to work with?
         Because I don’t see that you asked the court for that ability on PACER. Regardless, I have tried to get you to
         communicate with me, so we can get into a realistic “scope” for this event. All you do is demand things, and you
         never try to find any common ground. I know I am not a lawyer, but I am a human. And I deserve the same
         respect I am giving you.


         4) Everything I can find to read about this process makes it clear that both parties must “meet and confer” and
         certify to the appropriate Judge that we did so. Unless we can do that, no protective order can be requested, and
         no motion to compel can be sought. I have provided Chief Judge Bowdre with the e-mails I sent you upholding



1 of 4
           Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 13 of 15 PageID #: 1831
         my end of the meet and confer by trying to find some middle ground with you. On the other hand, you went to a
         different Judge, on September 24th, with no proof that you tried to meet and confer (because you never have)
         and misled that Judge into thinking you had followed a process you never followed. Then, when you admitted to
         me on September 26th that you had failed to uphold your end of the required “meet and confer”, I thought you
         were going to stop lying to the Alabama Courts, pull your “motion”, and try to work with me. Instead, you did the
         exact opposite, tried to intimidate me and name drop the new Judge and imply that you and Mr. Umbach have
         some sort of an “in” with him. You are really just trying to make the Court do your job for you. My understanding is
         that “meet and confer” is designed to keep clutter away from the Courts. Not so that you can hammer a pro se
         with your east coast connections.


         This is simple, Mr. Eidelman. Please be direct. I am asking you to do what I am doing and be honest with the
         Court and do the right thing. Remove your motion from the Alabama Court until we meet and confer, and then if
         we cannot find common ground, maybe then, you can tell the Judge the truth and certify the required paper
         saying we both met our obligation. You can't leave a motion in front of a Judge that relies on something that is not
         true. We have never met and conferred because you will not meet and confer. I believe we can find common
         ground without wasting the Court’s time. You aren’t trying.


         What you are doing is wrong. I am trying to give you a chance to do what you were supposed to do. Please
         contact me and let me know that you have removed your motion and then we can move this process forward the
         right way.


         Grant Barger


         On Tue, Sep 25, 2018 at 7:06 PM Eidelman, Gary B. <Gary.Eidelman@saul.com> wrote:

           Mr. Barger:



           We have no inten on of withdrawing our Mo on to Compel as to you and Mr. Morgan. We will let
           Judge Kallon decide our Mo on.



                                         Gary B. Eidelman
               cid:image002.png@01D327C1.E5BD34B0
                                  SAUL EWING ARNSTEIN & LEHR LLP
                                         500 E. Pra Street
                                         Suite 900 | Bal more, MD 21202-3133
                                         Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832

                                         Gary.Eidelman@saul.com | www.saul.com




               SEAL_WISEBlog_sig




2 of 4
         Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 14 of 15 PageID #: 1832
         Follow our blog, WISE: Workplace Ini a ves and Strategies for Employers, here




         From: Grant Barger [mailto:barger.grant@gmail.com]
         Sent: Tuesday, September 25, 2018 2:44 PM
         To: Eidelman, Gary B.
         Cc: Shawn Shearer; tumbach@starneslaw.com; david@zeitlinlawfirm.com
         Subject: Re: Obligation to Meet and Confer - IN RE: Barger v. First Data




         Mr. Eidelman,

         I will be happy to con nue to uphold my end of our mutual obliga on to meet and confer as soon
         as you remove the mo on currently ﬁled in Alabama. Case No. 2:18-mc-01569-AKK. Once you
         formally withdraw that mo on and no fy me that this has been done through legal proof of service
         I will provide you with dates on which I may be available for deposi on. Please do not misconstrue
         this email as any form of agreement to provide documents or specify tes mony. On September
         19th all ma ers pertaining to the subpoenas you sent to my home were rendered moot by Chief
         Judge Bowdre in the Northern District of Alabama. As a result of that ruling, I have not formally
         objected to any ma ers pertaining to those moot subpoenas. If necessary I will be asking for an
         extension of me to object to ma ers surrounding the now moot subpoenas you sent to my house
         and an cipate that my request will be granted. Please let me know when your mo on has been
         withdrawn in Alabama so that we can begin to do this the right way.



         Grant Barger



         On Tue, Sep 25, 2018 at 1:04 PM Eidelman, Gary B. <Gary.Eidelman@saul.com> wrote:

           Mr. Barger:

           I would be happy to confer with you about dates when you are available to be deposed in
           Birmingham. If you can provide me with a list of those dates, we can then schedule a call to
           discuss. Please advise. Thank you.

           Gary B. Eidelman
           Sent from my iPhone

           On Sep 25, 2018, at 12:52 PM, Grant Barger
           <barger.grant@gmail.com<mailto:barger.grant@gmail.com>> wrote:



3 of 4
         Case 1:17-cv-04869-FB-LB Document 74-10 Filed 10/03/18 Page 15 of 15 PageID #: 1833
           **EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully
           before responding or clicking links/a achments.




           Mr. Eidelman,

           I understand that you and I were supposed to “meet and confer” and cer fy that we did so to the
           Court. I have a empted to meet this obliga on with you more than once. Why do you refuse to
           meet and confer with me when you know I am represen ng myself? I am trea ng you with the
           respect you deserve and yet you are refusing to extend me the same courtesy. I am asking you
           once again what you want. I am a very direct person. This subterfuge and amped up drama is all
           unnecessary. Why did you tell the Court in New York that you need more me because of Joe
           and then not ask me anything about Joe? You are aware that there is a case ﬁled in Alabama on
           this ma er. It is unfortunate for all par es involved that you do not respect me or this process. If
           you want to meet your end of our obliga on to meet and confer, contact me today.


           Grant Barger

           <Civil Cover Sheet.pdf>
           <Gmail - Alabama Protec ve Order.pdf>

           "Saul Ewing Arnstein & Lehr LLP (saul.com) " made the following annota ons:
           +~~~~~~~~~~~~~~~~~~~~~~~+
           This e-mail may contain privileged, conﬁden al, copyrighted, or other legally protected
           informa on. If you are not the intended recipient (even if the e-mail address is yours), you may
           not use, copy, or retransmit it. If you have received this by mistake please no fy us by return
           e-mail, then delete.
           +~~~~~~~~~~~~~~~~~~~~~~~~+


         Attachments:


         image001.jpg                                                                                0 bytes
         image002.jpg                                                                                0 bytes
         image002.jpg                                                                                0 bytes




4 of 4
